Citation Nr: 0020429	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA).  The RO denied that new and 
material evidence had been received to reopen a claim for a 
lumbar spine disability.  

In August 1995 the RO denied service connection for lumbar 
spine disability. The veteran was notified of that decision 
and of his appellate rights.   He did not appeal the 
decision.  Accordingly, the August 1995 decision is final.  
38 U.S.C.A. § 7105 (West 1991).

In December 1999 the Board determined that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for a lumbar disability.  The Board 
remanded the veteran's claim to the RO to obtain additional 
development.  The case has been returned for further 
appellate review.

In a July 2000 letter the veteran seems to claim service 
connection for other disabilities.  This matter referred to 
the RO for any appropriate clarification.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record which 
establishes a nexus between a current lumbar spine 
disability, and the veteran's military service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a lumbar 
spine disability is not well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records have not been furnished by the 
appropriate service department and apparently were destroyed 
in a fire at the National Personnel Records Center.  

The veteran has submitted Morning Reports from his squadron 
that show several occasions on which he was excused for duty.  
Any disability involved was not recorded.  

A July 1956 Morning Report shows that the veteran had 
returned from 20 days emergency leave.  The reason for the 
leave, or any listing of a disability was not recorded.

A February 1995 statement from the veteran's mother is to the 
effect that when the veteran left service in 1957 both she 
and her now deceased husband noticed a bulge on the veteran's 
left side hip area.  He would complain now and then about a 
backache.  The veteran sought treatment and was treated with 
aspirin.  She then described the veteran's work history and 
that he could not participate in sports.  She stated that his 
pain got much worse as he got older and involved the lower 
back spine as well as a growth on the left hip.

An undated statement from the veteran's wife is to the effect 
that she first met the veteran in 1974 and they were married 
in August 1975.  She stated that his parents noticed he had 
no prior back problems until his release from service.  When 
he came home this condition became worse every day, along 
with a growing calcium deposit on his left hipbone.  The 
letter went on to describe severity of the back pain and how 
the veteran's low back problems of more than 25 years have 
affected his family life and employment.

In February 1997 the veteran submitted several newspaper 
articles focusing on the area where the veteran was stationed 
in October 1956.  One of the articles mentions the veteran by 
name and described how he completed a training course. 

The veteran has been examined and treated intermittently at 
private and VA medical facilities from 1985 to 2000 for 
various disorders.  Beginning in the middle 1980s he began 
receiving treatment at private medical facilities for his 
lumbar spine disability.  

Private medical records from March 1985 show that the veteran 
was initially treated for an ache in his lower back.  The 
clinical history reflected that one week earlier the veteran 
noticed an ache in the lower back.  It was unchanged until 
the morning of treatment when bent over to pick up some 
papers on the floor while sitting.  He was then unable to 
rise up.  He had a very bad lower back pain, which radiated 
into his buttocks and thigh on the right.  There was pain in 
the posterior ileus that radiated laterally to the thigh.  

There was no numbness, or tingling.  There was no previous 
history, and no recent trauma.  X-rays showed a right-sided 
osteochondroma, rule out malignancy osteochoma.  There were 
probable pinched nerves on the right side.  The veteran 
returned in March 1985 on two other occasions for additional 
treatments, which included advice to wear a corset.

An August 1996 VA outpatient treatment record shows that the 
veteran had a bony mass left iliac crest, non-tender, without 
any recent growth or change in constitutional complaints.  
The examiner commented that he agreed that it might be 
osteochondroma.  

A December 1996 VA imaging diagnostic report contains an 
impression of mild but definite progression of degenerative 
bone and disc disease at the L3-4, L4-5 and L5-S1 levels, 
diffuse degenerative changes, and a presumed large 
osteochondroma of the left iliac wing.  The examiner 
recommended a repeat computed tomography scan to ensure 
roentgenographic stability.

A February 1997 VA magnetic resonance imaging (MRI) showed an 
impression of herniated discs as well as areas of spinal 
stenosis demonstrated as above at multiple levels.

A January 1998 letter from a fellow veteran is to the effect 
that in May 1954 he had returned to the states from his 
overseas tour and was assigned to permanent duty to the same 
location as the veteran.  He stated that to the best of his 
recollection, the veteran has sustained an injury to his back 
as a result of a fall while working on an antenna and that, 
although this incident occurred more that forty-two years 
ago, his memory of it was clear.  He could remember the 
hardship endured while trying to get the veteran down the 
shoot to ground level.  

He also stated that due to the fact that there were no 
doctors and they could only rely on the expertise of two 
medics, the veteran was driven by jeep to a nearby civilian 
medical facility.  This trip involved a drive of fifty miles 
over dirt roads.  He could not remember the exact date of the 
veteran's injury, but he would state that the incident 
occurred approximately six months before his discharge in 
February 1956.  This would put the time of the veteran's 
injury during the fall months of 1955.  The lay witness 
attached his DD-214, which verified his tour of duty as 
described above.

A December 1998 letter from a VA physician is to the effect 
that the veteran had been treated in the past and was 
currently attending a pain rehabilitation and management 
clinic.  1999 VA outpatient records show that the veteran was 
involved in therapy and group pain management relative to his 
back.

In a March 2000 letter the veteran stated that he started 
treatment on July 1955 and continued treatment until December 
1956.  He stated that the morning records show that he 
underwent treatment 17 times over the course of 11 months.  
During this period he stated that he was excused from duty in 
February, which was the result of his worsening condition.  

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110, 1131 (West 1991).  
Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

To summarize, lay statements describing an incident which 
occurred during service and symptoms of a disability are 
competent evidence.  See Esparto v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded. Id.

The Board is satisfied that the veteran did sustain a back 
injury during service which required medical treatment.  
However, these facts, in and of themselves, are insufficient 
to support a grant of service connection.  There must also be 
competent medical evidence relating his current back disorder 
to service.

In this regard, the service medical records have not been 
furnished by the appropriate service department and 
apparently were destroyed in a fire at the National Personnel 
Records Center.  The United States Court of Veterans Appeals 
(Court) has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule. O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  In so following the 
above mentioned benefit-of-the-doubt rule, the Board notes 
that extensive efforts have been made on the part of VA to 
obtain any and all of the veteran's service medical records 
and alternative sources of pertinent evidence.

The first post-service clinical record of treatment for a 
lumbar spine disability is more than 30 years after 
separation from service.  While the private and VA records 
from March 1985 to the present demonstrate treatment for a 
lumbar spine disability, they show no evidence of a nexus, or 
link, between the in-service incident of a low back injury as 
described by the veteran and lay witness, and the current 
disability as provided by competent medical evidence.  Supra 
Caluza 498 (1995).

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
shows that his current back disability is related to service.  
As such the claim is not well grounded and must be denied. 
See Caluza, supra. 


ORDER

Entitlement to service connection for residuals of a lumbar 
spine disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

